Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/197,192 filed on 03/10/2021.
Claims 1 – 14 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
Claim limitation “a boarding detector”; "flight route creator”; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “detector/unit/system” coupled with functional language “configured to….”; without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The above "detector/creator" terms coupled with their respective functional language do not infer any significant structures or mechanisms used to perform the cited functional language, and therefore are not recognized as structures.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph: 0031, The communication unit 15 performs bidirectional data communication with a mobile terminal of a user registered in advance by any wireless communication system such as Bluetooth (registered trademark) or wireless LAN. The mobile terminal is a smartphone, a tablet, a laptop computer, or the like having a display unit. See para: 0062; In the vehicle periphery monitoring system according to the present embodiment, upon detection of boarding of a person on the vehicle 1 by the vehicle information detector 14 (boarding detector), the controller 10 (controller) of the vehicle 1 flies the aircraft 2 from the vehicle 1. And see para: 0067; Thus, a flight route creator that creates a flight route that includes a new blind spot caused by the peripheral condition of the parked vehicle 1 within the photographing range of the photographing unit 22 may be added as a function of the aircraft controller 12).  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (JP 2016138853 A) in view of Cha (US 2013/0120130 A1).

Regarding claim 1, Ozeki discloses: “a vehicle periphery monitoring system comprising: 
an aircraft mounted on a vehicle, having a photographing unit, and configured to fly outside the vehicle [see para: 0002; a vehicle that supports driving by displaying an image captured by an imaging device mounted on a flying object flying above the vehicle on a display device provided in the vehicle]; 
a communication unit [see para: 0032; communication unit 201] provided in the vehicle and configured to receive an image captured by the photographing unit [see para: 0002; a vehicle that supports driving by displaying an image captured by an imaging device mounted on a flying object flying above the vehicle on a display device provided in the vehicle]; 
a display unit configured to display the image received by the communication unit in a vehicle compartment of the vehicle [see para: 0002; Patent Document 1 described later, for a vehicle that supports driving by displaying an image captured by an imaging device mounted on a flying object flying above the vehicle on a display device provided in the vehicle]; 
a controller configured to control the aircraft [see para: 0010; The flying object causes the flying object side cooperation control means to start processing according to the request from the in-vehicle navigation device received through the flying object side communication means]; and 
the controller controls the aircraft to take off from the vehicle [see para: 0103; In response to this, flight 3 is released (taken off) from car 1 and starts flying, and a photographed image of the traveling direction of the own vehicle (car 1) photographed by camera unit 308 is transmitted], 
controls the photographing unit to photograph a periphery of the vehicle, and controls an image captured by the photographing unit to be transmitted to the communication unit [see para: 0103; In response to this, flight 3 is released (taken off) from car 1 and starts flying, and a photographed image of the traveling direction of the own vehicle (car 1) photographed by camera unit 308 is transmitted. For this reason, the control unit 202 of the navigation device 2 provides the image analysis unit 219 with the captured image from the flying object 3 received through the short range transmission / reception antenna 201A and the short range communication unit 201 to cause the image analysis].
Ozeki does not explicitly disclose: “a boarding detector configured to detect boarding of a person in the vehicle compartment of the vehicle being parked, 
wherein upon detection of the boarding of the person in the vehicle compartment by the boarding detector”.
However, Cha teaches: “a boarding detector [see para: 0014; a second detection unit] configured to detect boarding of a person in the vehicle compartment of the vehicle being parked [see para: 0014; a second detection unit detecting a boarding of a boarding person or an alighting of an alighting person], 
wherein upon detection of the boarding of the person in the vehicle compartment by the boarding detector [see para: 0012; a passenger protection apparatus using a graphic light projection and a method therefor, in which passengers may be protected from a car or motorcycle running from a rear by projecting a boarding protection light onto a street on a side of a person who is to board a vehicle (hereinafter, “boarding person”) when the boarding person is detected and the alighting protection light is projected onto a street on a side of a person who is to alight from the vehicle (hereinafter, “a lighting person”) when the alighting person is detected], 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ozeki to add the teachings of Cha as above, in order to combine with image processor or a controller to detect boarding of a person in the vehicle compartment of the vehicle while the vehicle was parked with the help of external unmanned or drone device that attached to the vehicle [Cha see para: 0012 and 0014].

Regarding claim 2, Ozeki and Cha disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Ozeki discloses: “the controller controls the aircraft to move and fly in the periphery of the vehicle [see para: 0010; The flying object causes the flying object side cooperation control means to start processing according to the request from the in-vehicle navigation device received through the flying object side communication means], controls the photographing unit to photograph the periphery of the vehicle from a plurality of directions, and controls images captured by the photographing unit to be transmitted to the communication unit [see para: 0103; In response to this, flight 3 is released (taken off) from car 1 and starts flying, and a photographed image of the traveling direction of the own vehicle (car 1) photographed by camera unit 308 is transmitted. For this reason, the control unit 202 of the navigation device 2 provides the image analysis unit 219 with the captured image from the flying object 3 received through the short range transmission / reception antenna 201A and the short range communication unit 201 to cause the image analysis].
Ozeki does not explicitly disclose: “wherein upon detection of the boarding of the person in the vehicle compartment by the boarding detector”.
However, Cha teaches: “wherein upon detection of the boarding of the person in the vehicle compartment by the boarding detector [see para: 0012; a passenger protection apparatus using a graphic light projection and a method therefor, in which passengers may be protected from a car or motorcycle running from a rear by projecting a boarding protection light onto a street on a side of a person who is to board a vehicle (hereinafter, “boarding person”) when the boarding person is detected and the alighting protection light is projected onto a street on a side of a person who is to alight from the vehicle (hereinafter, “a lighting person”) when the alighting person is detected], 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ozeki to add the teachings of Cha as above, in order to combine with image processor or a controller to detect boarding of a person in the vehicle compartment of the vehicle while the vehicle was parked with the help of external unmanned or drone device that attached to the vehicle [Cha see para: 0012 and 0014].

Claim 5 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (JP 2016138853 A) in view of Cha (US 2013/0120130 A1) and further in view of Irikata (JP 2017/027396 A).

Regarding claim 5, Ozeki and Cha disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Ozeki and Cha does not explicitly disclose: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling”.
However, Irikata teaches: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling [see para: 0029; As a result, even if the blind spot to the obstruction of the drone 1 (birds X6) was located, drone 1, without colliding with the obstacle (small birds X6), while following the vehicle 30 and turn right, Back to the predetermined position of the front over the same vehicle 30 (return). Then, continue driving support again].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ozeki to add the teachings of Cha as above, to further incorporate the teachings of Irikata to combine with a controller that send signals to the uav or the drone system to return to the vehicle when the vehicle starts moving [Irikata see para: 0029].

Regarding claim 7, Ozeki and Cha disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Ozeki and Cha does not explicitly disclose: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling”.
However, Irikata teaches: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling [see para: 0029; As a result, even if the blind spot to the obstruction of the drone 1 (birds X6) was located, drone 1, without colliding with the obstacle (small birds X6), while following the vehicle 30 and turn right, Back to the predetermined position of the front over the same vehicle 30 (return). Then, continue driving support again].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ozeki to add the teachings of Cha as above, to further incorporate the teachings of Irikata to combine with a controller that send signals to the uav or the drone system to return to the vehicle when the vehicle starts moving [Irikata see para: 0029].

Regarding claim 8, Ozeki and Cha disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Ozeki and Cha does not explicitly disclose: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling”.
However, Irikata teaches: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling [see para: 0029; As a result, even if the blind spot to the obstruction of the drone 1 (birds X6) was located, drone 1, without colliding with the obstacle (small birds X6), while following the vehicle 30 and turn right, Back to the predetermined position of the front over the same vehicle 30 (return). Then, continue driving support again].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ozeki to add the teachings of Cha as above, to further incorporate the teachings of Irikata to combine with a controller that send signals to the uav or the drone system to return to the vehicle when the vehicle starts moving [Irikata see para: 0029].

Regarding claim 9, Ozeki and Cha disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Ozeki and Cha does not explicitly disclose: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling”.
However, Irikata teaches: “wherein the controller returns the aircraft to the vehicle when the vehicle starts traveling [see para: 0029; As a result, even if the blind spot to the obstruction of the drone 1 (birds X6) was located, drone 1, without colliding with the obstacle (small birds X6), while following the vehicle 30 and turn right, Back to the predetermined position of the front over the same vehicle 30 (return). Then, continue driving support again].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ozeki to add the teachings of Cha as above, to further incorporate the teachings of Irikata to combine with a controller that send signals to the uav or the drone system to return to the vehicle when the vehicle starts moving [Irikata see para: 0029].

Allowable Subject Matter
Claims 3, 4, 6 and 10 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang (CN 108292140 A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486